 



Execution Version

 

 



Amendment, Guarantee and Waiver Agreement

 

This Amendment, Guarantee and Waiver Agreement (this “Agreement”) is made by
each of Universal Business Payment Solutions Acquisition Corporation,
(“Parent”), Ten Lords, Ltd (“Ten Lords”) and JetPay, LLC (“JetPay”) as of
December 28, 2012. Reference is made to that certain Loan Agreement, dated as of
May 31, 2010 (the “Loan Agreement”) by and among Ten Lords, Providence
Interactive Capital, LLC, JetPay, JetPay ISO Services, LLC, JetPay Merchant
Services, LLC, JT Holdings, L.P., JT Holdings Management, LLC (together with
JetPay, JetPay ISO Services, LLC, JetPay Merchant Services, LLC and JT Holdings,
L.P., the “JetPay Companies”), WLES, Ltd. and Trent Voigt. Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Loan Agreement.

 

WHEREAS, JetPay has agreed to an acquisition by a wholly-owned subsidiary of
Parent of all of JetPay’s outstanding equity interests (the “JetPay Sale”),
pursuant to an Agreement and Plan of Merger by and among Parent, JP Merger Sub,
LLC, JetPay, WLES, L.P.., and Trent Voigt (the “Merger Agreement”);

 

WHEREAS, in order to induce the Paine Companies to consent to transactions
contemplated by the Merger Agreement, the parties to the Loan Agreement desire
to modify certain provisions of the Loan Agreement, the Redemption Note, the
Pledge Agreement and the Security Agreement (collectively, the “Loan
Documents”), and Parent desires to guarantee certain of JetPay’s obligations
under the Loan Documents;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Adjustment to Balance Due; Tax Gross-Up Payment.

 

(a) The parties acknowledge that as of the date of this Agreement, but before
giving effect to the transactions contemplated in this Agreement, the balance of
principal and accrued, unpaid interest due under the Redemption Note (the “Note
Balance”) is $8,331,368.69. Contingent and effective upon consummation of the
Merger Agreement, the Note Balance shall be immediately and automatically
increased by $10,000 to reimburse attorneys’ fees the Paine Companies have
incurred and reasonably anticipate incurring in connection with the transactions
contemplated in this Agreement.

 

(b ) In addition, JetPay shall cause a cash payment to be made, on or before
April 15 of each calendar year following a calendar year in which payments are
made on the Redemption Note, in the amount, calculated on a grossed up after-tax
basis and determined separately for each separate taxpayer, of any increase in
actual tax liability of the owners of Ten Lords, Ltd. and Providence Interactive
Capital, LLC (collectively, the “Payees”) resulting from (a) any increase in the
capital gains tax rate over 15%, (b) the 3.8% surtax on investment income and
gains imposed by Internal Revenue Code Section 1411, and (c) any other increase
in taxes or similar obligations the owners of the Payees will be required to pay
as a result of the Redemption Note being paid after December 31, 2012. Prior to
or on the date such tax payments are made, the Payees shall provide reasonable
documentation to JetPay evidencing such increases in actual tax liability. A
written or emailed statement signed by an accountant, attorney or another
professional tax advisor familiar with the Payees’ owners’ tax filings and
stating the amount of the increase in the Payees’ owners’ actual tax liability
as a result of the matters discussed in this paragraph shall be sufficient for
this purpose. The purpose of this provision of this Section 1 is to put the
owners of the Payees in the same after-tax economic position they would have
been in if the Redemption Note was paid and taxed under 15% capital gains rates
and income tax rates applicable under the tax law on or before December 31,
2012.

 



 

 

 

2. Minimum Payment Amount. Contingent and effective upon consummation of the
Merger Agreement, the JetPay Companies shall pay to the Payees, as a partial
payment of the Note Balance, an amount equal to the greater of:

 

(a)    the portion of the Note Balance, as adjusted pursuant to Section 1(a)
above, that exceeds $6,000,000; or

 

(b)   the Note Balance, as adjusted pursuant to Section 1(a) above, minus the
product of $6.08 multiplied by the Excess Redemption Amount. The “Excess
Redemption Amount” shall be equal to the number of shares of Parent common stock
in excess of 6,385,482 shares that are to be redeemed for pro rata shares of the
funds being held in a trust account established in connection with Parent’s
initial public offering.

 

3. Consent and Waiver. Notwithstanding the provisions of Article 8 of the Loan
Agreement, contingent and effective upon consummation of the Merger Agreement
the Paine Companies hereby consent to the JetPay Sale, the entry by JetPay into
the Merger Agreement and the performance of any of the transactions contemplated
thereby, and the Paine Companies hereby waive compliance with the Loan Agreement
to the extent the JetPay Sale, the entry by JetPay into the Merger Agreement and
the performance of any of the transactions contemplated thereby are inconsistent
with the Loan Agreement.

 

4. Limited Guarantee.

 

(a) Contingent and effective upon consummation of the Merger Agreement, Parent
unconditionally and irrevocably, as a primary obligor and not only a surety,
guarantees the due and punctual payment, performance and discharge of each of
the JetPay Companies’ obligations under the Loan Documents and under this
Agreement (the “Obligations”). In no event shall Parent be deemed to be
obligated to pay any amounts in excess of the amounts currently outstanding
under the Redemption Note (as modified pursuant to Section 1 above) plus any
accrued but unpaid interest thereon. This is an absolute, unconditional,
present, primary and continuing guarantee of payment and not only of
collectability.

 



 

 

 

(b) In the event that any payment to Ten Lords in respect of any Obligations is
rescinded or must otherwise be returned for any reason whatsoever, Parent shall
remain liable hereunder with respect to such Obligations as if such payment had
not been made.

 

(c) Such guarantee will remain in full force and effect until such time as the
Obligations have been satisfied in full.

 

5. Amendment. Contingent and effective upon consummation of the Merger
Agreement, the Redemption Note shall be modified as follows:

 

(a)                Interest shall accrue on the Redemption Note at a rate of
9.5% per annum for the first 180 days after consummation of the transactions
contemplated in this Agreement, and 13.5% per annum for so long thereafter as
any amounts remain outstanding (subject to other provisions of the Redemption
Note imposing a “Past Due Rate”).

 

(b)               The Redemption Note shall be due and payable in full on the
first anniversary of the date of this Agreement. The JetPay Companies shall use
commercially reasonable efforts to cause all amounts due and payable under the
Redemption Note to be repaid as soon as commercially practicable.

 

6. Conversion Option. The Payees may, at their option by one or more written
notices (each a “Conversion Notice”) delivered to Parent at any time or times
before repayment of the Redemption Note in full, elect to convert the
then-existing Note Balance into shares of common stock of Parent. Each
Conversion Notice shall state the portion of the Redemption Note the Payees wish
to convert (the “Conversion Amount”). Upon receipt of a Conversion Notice, (a)
the Note Balance shall be deemed immediately and automatically reduced by the
Conversion Amount and (b) Parent shall immediately issue or cause to be issued
to the Payees or their designee a number of shares of common stock of Parent
equal to the quotient of the Conversion Amount divided by the Conversion Price.
The “Conversion Price” shall be equal to $6.00 per share unless an Event of
Default (as that term is defined in the Loan Agreement) has occurred and has not
been cured, in which case the Conversion Price shall be equal to the lower of:
(i) $6.00 per share and (ii) such lower price per share as was the average
closing price of shares of Parent common stock on any national stock exchange on
which such shares trade for the previous ten trading days prior to the date
Payees deliver a Conversion Notice. Parent shall grant the Payees certain
registration rights as set forth on Exhibit A attached hereto.

 



 

 

 

7. Conflict with the Loan Documents. Except as set forth herein, all other
provisions of the Loan Documents shall remain in full force and effect. To the
extent any provision of this Agreement is inconsistent with the Loan Documents,
this Agreement will govern and control.

 

8. Binding Effect. Except as otherwise provided in this Agreement to the
contrary, this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns.

 

9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

 

10. Counterparts. This Agreement may be executed in two or more counterparts for
the convenience of the parties hereto, each of which shall be deemed an original
and all of which together will constitute one and the same instrument. Delivery
of an executed counterpart of a signature page to this Agreement by facsimile or
portable document format shall be effective as delivery of a mutually executed
counterpart to this Agreement.

 

11. Attorneys’ Fees. In the event of any dispute among the parties to this
Agreement regarding its interpretation or a claim brought by a party to enforce
its rights under this Agreement, the losing party in any such dispute or claim
shall be responsible for the reasonable attorneys’ fees incurred by the
prevailing party in connection with such dispute or claim.

 

 

 

[THE REST OF THIS PAGE IS LEFT INTENTIONALLY BLANK]

 



 

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned have
signed this Agreement as of the date first written above.

 

 



 

Universal business payment solutions acquisition corporation

 

 

By: /s/ Bipin C. Shah                                                           
Name: Bipin C. Shah
Title: Chief Executive Officer

 

 

JEtpay, llc

 

 

By: /s/ Trent
Voigt                                                                  
Name: Trent Voigt
Title: CEO

 

 


TEN LORds LTD

 

 

By: /s/ John
Paine                                                                  
Name: John Paine
Title: President

 

   



  

 

 

 



  

Exhibit A

 

REGISTRATION RIGHTS

 

 

 

Definitions.

 

“Common Stock” means (i) shares of the Common Stock, par value $0.001 per share,
of the Company and (ii) any shares of capital stock of the Company issued or
issuable with respect to securities referred to in clause (i) above by way of a
stock dividend or distribution payable thereon or stock split, reverse stock
split, recapitalization, reclassification, reorganization, exchange, subdivision
or combination thereof.

 

“Company” means Universal Business Payment Solutions Acquisition Corporation, a
Delaware corporation.

 

“Damages” has the meaning set forth in Section 6(a) hereof.

 

“Demand Registration” has the meaning set forth in Section 4(a) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Incidental Registration” has the meaning set forth in Section 3(a) hereof.

 

“Investor” means a holder of Registrable Securities who is not an “affiliate” of
the Company, as the term “affiliate” is defined under Rule 144 (or any similar
provisions then in force) under the Securities Act.

 

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference in such Prospectus.

 

“Registration Expenses” means (i) all registration and filing fees, (ii) fees
and expenses of compliance with any securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the securities registered), (iii) printing expenses, (iv)
internal expenses of the Company (including, without limitation, all salaries
and expenses of its officers and employees performing legal or accounting
duties), (v) reasonable fees and disbursements of counsel for the Company and
customary fees and expenses for independent certified public accountants
retained by the Company (including the expenses relating to any comfort letters
or costs associated with the delivery by independent certified public
accountants of a comfort letter or comfort letters requested pursuant to Section
5(g) hereof), (vi) reasonable fees and expenses of any special experts retained
by the Stockholder in connection with such registration, (vii) reasonable fees
and expenses of one counsel for all of the holders of Registrable Securities
participating in the offering selected by the holders of the majority of
Registrable Securities to be sold for the account of all holders of Registrable
Securities in the offering, (viii) fees and expenses in connection with any
review of underwriting arrangements by the Financial Industry Regulatory
Authority (“FINRA”) including fees and expenses of any “qualified independent
underwriter” and (ix) fees and disbursements of underwriters customarily paid by
issuers or sellers of securities, but shall not include any underwriting fees,
discounts or commissions attributable to the sale of Registrable Securities, or
any out-of-pocket expenses (except as set forth in clause (vii) above) of the
holders of Registrable Securities to be sold in the offering (or the agents who
manage their accounts) or any fees and expenses of underwriter’s counsel.

 



 

 

 

“Registration Statement” means any registration statement of the Company which
covers any of the Registrable Securities pursuant to the terms hereof, including
the Prospectus, amendments and supplements to such Registration Statement,
including post-effective amendments, all exhibits and all material incorporated
by reference in such Registration Statement.

 

“Registrable Securities” has the meaning set forth in Section 2 hereof.

 

“Special Registration Statement” means (i) a registration statement on Forms S-8
or S-4 or any similar or successor form or any other registration statement
relating to an exchange offer or an offering of securities solely to the
Company’s security holders, employees, directors, consultants or other business
associates or (ii) a registration statement registering a Unit Offering.

 

“Stockholder” means one or both of the Payees (as that term is defined in the
Amendment, Guarantee and Waiver Agreement to which this Registration Rights
exhibit is attached), or the other person(s) or entity(ies) designated by such
Payees to be issued shares of Common Stock pursuant to Section 6 of said
Amendment, Guarantee and Waiver Agreement.

 

“Underwritten Registration” or “Underwritten Offering” means a registration in
which securities of the Company are sold to an underwriter for reoffering to the
public.

 

Registrable Securities. The securities entitled to the benefits set forth herein
are the Registrable Securities. As used herein, “Registrable Securities” means
the shares of Common Stock that are issued (or issuable) and outstanding as a
result of the Stockholder’s conversion rights under that certain Amendment,
Guarantee and Waiver Agreement by each of the Company, Ten Lords, Ltd and
JetPay, LLC , dated as of December 28, 2012; provided, however, that each share
of Common Stock shall cease to be a Registrable Security when (i) it has been
effectively registered under the Securities Act and disposed of in accordance
with the registration statement covering it; (ii) it is distributed to the
public pursuant to Rule 144 (or any similar provisions then in force) under the
Securities Act or all shares of Common Stock held by an Investor or its
Affiliates are then distributable at one time under Rule 144 (or any similar
provisions then in force) under the Securities Act; or (iii) it has otherwise
been transferred and a new certificate or other evidence of ownership for it not
bearing or requiring a legend and not subject to any stop transfer order has
been delivered by or on behalf of the Company and no other restriction on
transfer exists under the Securities Act.

 



 

 

 

Incidental Registration.

 

Right to Include Common Stock. If at any time or from time to time following the
date the Company has consummated an Initial Public Offering the Company at any
time proposes to register any of its Common Stock under the Securities Act
(other than in connection with the Initial Public Offering and other than on a
Special Registration Statement), whether or not for sale for its own account, it
will each such time, as promptly as practicable following the date of filing
with the Commission or other applicable regulatory authority of a registration
statement or similar document with respect to such registration, give written
notice (the “Incidental Registration Notice”) to all holders of Registrable
Securities of its intention to register its Common Stock under the Securities
Act, and of such holders’ rights under this Section 3. Upon the written request
of any such holders of Registrable Securities made within five (5) days of the
date of the Incidental Registration Notice (which request shall specify the
aggregate number of the Registrable Securities to be registered and will also
specify the intended method of disposition thereof), the Company will effect the
registration under the Securities Act of all Registrable Securities which the
Company has been so requested to register by the holders thereof (an “Incidental
Registration”), to the extent required to permit the public disposition (in
accordance with such intended methods thereof) of the Registrable Securities to
be so registered; provided, however, that (i) if, at any time after giving
written notice of its intention to register shares of Common Stock and prior to
the effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register the
Company’s Common Stock, the Company shall give written notice of such
determination to each holder of Registrable Securities and, thereupon, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration (but not from its obligation to pay the Registration
Expenses in connection therewith); (ii) if a registration requested pursuant to
this Section 3 shall involve an underwritten public offering, any holder of
Registrable Securities requesting to be included in such registration may elect,
in writing at least five (5) days prior to the effective date of the
registration statement filed in connection with such registration, not to
register such securities in connection with such registration; and (iii) if, at
any time after the 180-day or shorter period specified in Section 3(b), the sale
of the securities has not been completed, the Company may withdraw from the
registration the Registrable Securities which the Company has been requested to
register and which have not been sold.

 

Priority in Incidental Registrations. If a registration pursuant to Section 3(a)
involves an Underwritten Offering and the managing underwriter advises the
Company in writing that, in its opinion, the total number of shares of Common
Stock to be included in such registration, including the Registrable Securities
requested to be included pursuant to this Section 3, exceeds the maximum number
of shares of Common Stock specified by the managing underwriter that may be
distributed without adversely affecting the price, timing or distribution of
such shares of Common Stock, then the Company shall include in such registration
only such maximum number of Registrable Securities which, in the reasonable
opinion of such underwriter or underwriters, can be sold in the following order
of priority: (i) first, all of the shares of Common Stock that the Company
proposes to sell for its own account, if any, (ii) second, all of the shares of
Common Stock being registered by holder(s) of Registrable Securities pursuant to
a Demand Registration (as hereinafter defined), and (iii) third, the Registrable
Securities of the holder(s) of Registrable Securities requested to be included
in such Incidental Registration. To the extent that shares of Common Stock to be
included in the Incidental Registration must be allocated among the holder(s) of
Registrable Securities pursuant to clause (iii) above, such shares shall be
allocated pro rata among the holder(s) of Registrable Securities based on the
number of shares of Common Stock that such holder(s) of Registrable Securities
shall have requested to be included therein. Notwithstanding the foregoing, if
an Incidental Registration is an Underwritten Offering, the managing underwriter
or underwriters may select shares for inclusion, or exclude shares completely,
in such Incidental Registration on a basis other than a pro rata basis if, in
the reasonable opinion of such underwriter or underwriters, selection on such
other basis, or inclusion of such shares, would be material to the success of
the offering.

 



 

 

 

Expenses. The Company will pay all Registration Expenses in connection with any
registration of Registrable Securities requested pursuant to this Section 3.

 

Liability for Delay. The Company shall not be held responsible for any delay in
the filing or processing of a registration statement which includes any
Registrable Securities due to requests by holders of Registrable Securities
pursuant to this Section 3 nor for any delay in requesting the effectiveness of
such registration statement.

 

Participation in Underwritten Registrations. No holder of Registrable Securities
may participate in any Underwritten Registration hereunder unless such holder
(i) agrees to sell such holder’s Common Stock on the basis provided in any
underwriting arrangements approved by the persons who have selected the
underwriter and (ii) accurately completes in a timely manner and executes all
questionnaires, powers of attorney, escrow agreements, underwriting agreements
and other documents customarily required under the terms of such underwriting
arrangements.

 

Demand Registration.

 

Right to Demand Registration. Subject to Section 4(b) below, the Stockholder
shall be entitled to make ua written request (“Demand Registration Request”) to
the Company for registration with the Commission under and in accordance with
the provisions of the Securities Act of all or part of the Registrable
Securities owned by it (a “Demand Registration”) (which Demand Registration
Request shall specify the intended number of Registrable Securities to be
disposed of by such holder and the intended method of disposition thereof);
provided, however, that (i) the Company may, if the Board of Directors so
determines in the exercise of its reasonable judgment that due to a pending or
contemplated acquisition or disposition or public offering it would be
inadvisable to effect such Demand Registration at such time, defer such Demand
Registration for a single period not to exceed ninety (90) days but, if
requested by the party requesting such Demand Registration, the Company shall
prepare for such Demand Registration so that it will be in a position to file
for such Demand Registration promptly following the expiration of such period;
provided, however, that the Company may not defer Demand Registrations more than
once in any 365-day period, and (ii) if the Company elects not to effect the
Demand Registration pursuant to the terms of this sentence, no Demand
Registration shall be deemed to have occurred for purposes hereof. Promptly
after receipt of the Demand Registration Request, the Company will serve written
notice (the “Demand Notice”) of such Demand Registration Request to all holders
of Registrable Securities and, subject to paragraph (c) below, the Company will
include in such registration all Registrable Securities of such holders with
respect to which the Company has received written requests for inclusion therein
from such holders within five (5) business days after the receipt by the
applicable holder of the Demand Notice. All requests made pursuant to this
Section 4(a) will specify the aggregate number of the Registrable Securities to
be registered and will also specify the intended methods of disposition thereof.

 



 

 

 

Number of Demand Registrations. The Stockhodler shall be entitled to make up to
three (3) Demand Registration Requests at any time. A Demand Registration shall
not be counted as a Demand Registration hereunder until such Demand Registration
has been declared effective and maintained continuously effective for a period
of at least six (6) months or such shorter period when all Registrable
Securities included therein have been sold in accordance with such Demand
Registration.

 

Priority on Demand Registration. If any of the Registrable Securities proposed
to be registered pursuant to a Demand Registration are to be sold in a firm
commitment Underwritten Offering and the managing underwriter or underwriters of
a Demand Registration advise the Company and the holders of such Registrable
Securities in writing that in its or their reasonable opinion the number of
shares of Common Stock proposed to be sold in such Demand Registration exceeds
the maximum number of shares specified by the managing underwriter that may be
distributed without adversely affecting the price, timing or distribution of the
Common Stock, the Company shall include in such registration only such maximum
number of Registrable Securities which, in the reasonable opinion of such
underwriter or underwriters can be sold in the following order of priority: (i)
first, the Registrable Securities requested to be included in such Demand
Registration held by the party requesting such Demand Registration and such
party’s Permitted Transferees; (ii) second, shares of Common Stock to be offered
by the Company in such Demand Registration; and (iii) third, shares of Common
Stock requested to be included in such Demand Registration held by all other
holders of Common Stock, provided that such amount shall be allocated among such
other holders as provided in Section 3(b).

 

Expenses. The Company will pay all Registration Expenses in connection with any
registration of Registrable Securities requested pursuant to this Section 4.

 

Registration Procedures. If and whenever the Company is required to effect or
cause the registration of any Registrable Securities under the Securities Act as
provided herein, the Company will, as expeditiously as possible:

 



 

 

 

prepare and file with the Commission a registration statement with respect to
such Registrable Securities, and use its best efforts to cause such registration
statement to become effective; provided, however, that the Company may
discontinue any registration of its securities which is being effected pursuant
to Sections 3 or 4 herein at any time prior to the effective date of the
registration statement relating thereto, provided, however, that any such
discontinuance is conducted in accordance with all other applicable provisions
hereof;

 

prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of not less
than 180 days or such shorter period which will terminate when all Registrable
Securities covered by such registration statement have been sold (but not before
the expiration of the applicable period referred to in Section 4(3) of the
Securities Act and Rule 174 thereunder, if applicable) and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement;

 

furnish to each seller of such Registrable Securities such number of copies of
such registration statement and of each such amendment and supplement thereof
(in each case including all exhibits), such number of copies of the prospectus
included in such registration statement (including each preliminary prospectus
and summary prospectus), in conformity with the requirements of the Securities
Act, and such other documents as such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities by such seller;

 

use its best efforts to register or qualify such Registrable Securities covered
by such registration statement under such other securities or blue sky laws of
such jurisdictions as each seller shall request, and do any and all other acts
and things which may be necessary or advisable to enable such seller to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such seller; provided, however, that the Company shall not be required
to qualify generally to do business in any jurisdiction where it is not then so
qualified or subject itself to general taxation in any jurisdiction where it is
not then so subject;

 

immediately notify each seller of any Registrable Securities covered by such
registration statement, at any time when a prospectus relating thereto is
required to be delivered under the Act within the appropriate period mentioned
in clause (b) of this Section 5, of the Company becoming aware that the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing, and within ten (10)
days prepare and furnish to all sellers a reasonable number of copies of an
amended or supplemental prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;

 



 

 

 

The Company will have the right, in its sole discretion, to select an
underwriter or underwriters. In connection with any Public Offering, the Company
will enter into customary agreements (including an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities in any
such Public Offering, including the engagement of a “qualified independent
underwriter” in connection with the qualification of the underwriting
arrangements with the FINRA;

 

if such Registrable Securities are not already listed or quoted and if such
listing is then permitted under the rules of an exchange on which the Common
Stock is then listed, use its best efforts to list such Registrable Securities
on any securities exchange on which the Common Stock is then listed, and provide
an independent transfer agent and registrar for such Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

 

furnish to each seller of Registrable Securities covered by such registration
statement a signed counterpart, addressed to such seller (and the underwriters,
if any) of:

 

(i) an opinion of counsel for the Company, dated the effective date of such
registration statement (or, if such registration involves an underwritten public
offering, dated the date of the closing under the underwriting agreement),
reasonably satisfactory in form and substance to the sellers of not less than
fifty percent (50%) of such Registrable Securities (and the managing
underwriter, if any); and

 

(ii) a “comfort” letter, dated the effective date of such registration statement
(and, if such registration involves an underwritten public offering, dated the
date of the closing under the underwriting agreement), signed by the independent
public accountants who have certified the Company’s financial statements
included in such registration statement, covering such matters with respect to
such registration statement as are customarily covered in accountants’ letters
delivered to the underwriters in underwritten offerings of securities as may
reasonably be requested by the sellers of not less than fifty percent (50%) of
such Registrable Securities (and the managing underwriter, if any);

 

make available for inspection by any seller of such Registrable Securities
covered by such registration statement, by any underwriter participating in any
disposition to be effected pursuant to such registration statement and by any
attorney, accountant or other agent retained by any such seller or any such
underwriter (individually, an “Inspector” and collectively, the “Inspectors”),
all pertinent financial and other records, pertinent corporate documents and
properties of the Company as shall be reasonably necessary to enable them to
exercise their due diligence responsibility (collectively, the “Records”), and
cause all of the Company’s officers, directors and employees to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such registration statement; provided,
however, that any Records that are designated by the Company in writing as
confidential shall be kept confidential by the Inspectors unless (i) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in such registration statement or (ii) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction or by any regulatory authority having jurisdiction. Each Investor
agrees that non-public information obtained by it as a result of such
Inspections shall be deemed confidential and acknowledges its obligations under
the Federal securities laws not to trade any securities of the Company on the
basis of material non-public information; and

 



 

 

 

cause appropriate officers of the Company to (i) prepare and make presentations
at any “road shows” and before analysts and rating agencies, as the case may be,
(ii) take other actions to obtain ratings for any Registrable Securities and
(iii) otherwise use their reasonable best efforts to cooperate as reasonably
requested by the underwriters in the offering, marketing or selling of the
Registrable Securities.

 

The Company may require each seller of Registrable Securities as to which any
registration is being effected promptly to furnish to the Company such
information regarding the distribution of such Registrable Securities as may be
legally required. Such information shall be furnished in writing and shall state
that it is being furnished for use in the registration statement.

 

Each holder of Registrable Securities agrees by acquisition of such Registrable
Securities that, upon receipt of any notice from the Company of the happening of
any event of the kind described in clause (e) of this Section 5, such holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such holder’s
receipt of the copies of the supplemented or amended prospectus contemplated by
clause (e) of this Section 5, and, if so directed by the Company, such holder
will deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in such holder’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of the
Company’s notice. In the event the Company shall give any such notice, the
period mentioned in clause (b) of this Section 5 shall be extended by the number
of days during the period from and including the date of the giving of such
notice pursuant to clause (e) of this Section 5 and including the date when each
seller of Registrable Securities covered by such registration statement shall
have received the copies of the supplemented or amended prospectus contemplated
by clause (e) of this Section 5.

 

Indemnification.

 

Indemnification by the Company. The Company hereby agrees to indemnify and hold
harmless each holder of Registrable Securities which shall have been registered
under the Securities Act, and such holder’s officers, directors and agents and
each other Person, if any, who controls such holder within the meaning of the
Securities Act and each other Person (including underwriters) who participates
in the offering of such Registrable Securities against any losses, claims,
damages, liabilities, reasonable attorneys’ fees, costs or expenses
(collectively, the “Damages”), joint or several, to which such holder or
controlling Person or participating Person may become subject under the
Securities Act or otherwise, insofar as such Damages (or proceedings in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact made by the Company or its agents contained in
any registration statement under which such Registrable Securities are
registered under the Securities Act, in any preliminary prospectus or final
prospectus contained therein, or in any amendment or supplement thereof, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse such holder of Registrable
Securities or such controlling Person or participating Person in connection with
investigating or defending any such Damages or proceeding; provided, however,
that the Company will not be liable in any such case to the extent that any such
Damages arise out of or are based upon (i) an untrue statement or alleged untrue
statement or omission or alleged omission made in such registration statement,
such preliminary or final prospectus or such amendment or supplement in reliance
upon and in conformity with written information furnished to the Company by such
holder or such controlling or participating Person, as the case may be,
specifically for inclusion in any such document; or (ii) an untrue statement or
alleged untrue statement, omission or alleged omission in a prospectus if such
untrue statement or alleged untrue statement, omission or alleged omission is
corrected in an amendment or supplement to the prospectus which amendment or
supplement is delivered to such holder in a timely manner and such holder
thereafter fails to deliver such prospectus as so amended or supplemented prior
to or concurrently with the sale of such Registrable Securities to the Person
asserting such Damages and such Damages would have been avoided if such holder
had so delivered such prospectus as so amended or supplemented.

 



 

 

 

Indemnification by the Holders of Registrable Securities Which Are Registered.
It shall be a condition of the Company’s obligations herein to effect any
registration under the Securities Act that there shall have been delivered to
the Company an agreement or agreements duly executed by each holder of
Registrable Securities to be so registered, whereby such holder agrees to
indemnify and hold harmless the Company, its directors, officers and agents and
each other Person, if any, which controls the Company within the meaning of the
Securities Act against any Damages, joint or several, to which the Company, or
such other Person or such Person controlling the Company may become subject
under the Securities Act or otherwise, but only to the extent that such Damages
(or proceedings in respect thereof) arise out of or are based upon any untrue
statements or alleged untrue statement of any material fact contained, on the
effective date thereof, in any registration statement under which such
Registrable Securities are registered under the Securities Act, in any
preliminary prospectus or final prospectus contained therein or in any amendment
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, which, in each such
case, has been made in or omitted from such registration statement, such
preliminary or final prospectus or such amendment or supplement in reliance
upon, and in conformity with, written information furnished to the Company by
such holder of Registrable Securities specifically for inclusion in such
document. The Company shall be entitled to receive indemnities from
underwriters, selling brokers, dealer managers and similar securities industry
professionals participating in the distribution, to the same extent as provided
above, with respect to information furnished in writing by such Persons
specifically for inclusion in any prospectus or registration statement.

 



 

 

 

Conduct of Indemnification Proceedings. Any Person entitled to indemnification
hereunder shall (i) give prompt written notice to the indemnifying party of the
commencement of any action or proceeding involving a claim referred to in the
preceding Sections 6(a) and 6(b); and (ii) unless the indemnified party has been
advised by its counsel that a conflict of interest exists between such
indemnified and indemnifying parties with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. Whether or not such defense is assumed by
the indemnifying party, the indemnifying party will not be subject to any
liability for any settlement made without its consent (but such consent will not
be unreasonably withheld). No indemnifying party will consent to the entry of
any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation; provided, however, that no indemnifying party will consent to the
entry of any judgment or enter into any settlement (other than for the payment
of money only) without the consent of the indemnified party (which consent will
not be unreasonably withheld). An indemnifying party who is not entitled to, or
elects not to, assume the defense of the claim, will not be obligated to pay the
fees and expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other such indemnified parties with respect to such
claim, in which event the indemnifying party shall be obligated to pay the fees
and expenses of such additional counsel or counsels.

 

Contribution. If for any reason the indemnification provided for in the
preceding Sections 6(a) or 6(b) is unavailable to an indemnified party in
respect of any Damages referred to therein, the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such Damages in such proportion as is appropriate to reflect not only the
relative benefits received by the indemnified party and the indemnifying party,
but also the relative fault of the indemnified party and the indemnifying party,
as well as any other relevant equitable considerations. The relative fault of
such indemnifying party and indemnified parties shall be determined by reference
to, among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or indemnified parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action; provided, however, that in no event shall the liability of any
selling holder of Registrable Securities hereunder be greater in amount than the
difference between the dollar amount of the proceeds received by such holder
upon the sale of the Registrable Securities giving rise to such contribution
obligation and all amounts previously contributed by such holder with respect to
such Damages. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of fraudulent misrepresentation.

 



 

 

 

Hold-Back Agreements.

 

Restrictions on Public Sale by Company and Holders of Common Stock. The Company
and each holder of Common Stock whose Common Stock is eligible for inclusion in
a Registration Statement filed pursuant to Sections 3 or 4, if requested by the
managing underwriter or underwriters in an Underwritten Offering of any
Registrable Securities, agrees not to, directly or indirectly (except with
respect to the Company in connection with a Special Registration Statement), (i)
offer for sale, sell, pledge or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the disposition by any person at any time in the future of) any Common Stock
(including, without limitation, Common Stock that may be deemed to be
beneficially owned by the undersigned in accordance with the rules and
regulations of the Commission and Common Stock that may be issued upon exercise
of any option or warrant) or securities convertible into or exchangeable for
Common Stock , or (ii) enter into any swap or other derivatives transaction that
transfers to another, in whole or in part, any of the economic benefits or risks
of ownership of such Common Stock , whether any such transaction described in
clause (i) or (ii) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, during the ten (10) day period prior to, and
for a period of 180 days after, the effective date of the Registration
Statement, to the extent timely notified in writing by the managing underwriter,
or, with respect to each such holder of Common Stock, the Company. Additionally,
the Company agrees to use reasonable efforts to cause each holder of Common
Stock purchased from the Company at any time after the date of the Agreement
(other than in a registered public offering) to agree to the provisions of this
Section 7(a).

 

Certain Holders of Registrable Securities Excepted. The provisions of Section
7(a) shall not apply to any holder of Registrable Securities if such holder is
prevented by applicable statute or regulation from entering into any such
agreement; provided, however, that any such holder shall undertake, in its
request to participate in any such Underwritten Offering, not to effect any
public sale or distribution of Registrable Securities (except as part of such
Underwritten Registration) during such period unless it has provided forty-five
(45) days prior written notice of such sale or distribution to the managing
underwriter or underwriter.

 

Underwritten Registration. If any of the Registrable Securities covered by any
Incidental Registration or Demand Registration are to be sold in an Underwritten
Offering, the investment banker or investment bankers and manager or managers
that will administer the offering will be selected by the Company.
Notwithstanding anything herein to the contrary, no Person may participate in
any Underwritten Registration hereunder unless such Person (a) agrees to sell
such Person’s securities on the basis provided in any underwritten arrangements
approved by the Persons entitled hereunder to approve such arrangement and (b)
accurately completes and executes all questionnaires, powers of attorney,
indemnities, custody agreements, underwriting agreements and other documents
required under the terms of such underwriting arrangements.

 

 

 

* * * * *

 

 

 



 

 

 



 

